UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end: April 30 Date of reporting period: July 1, 2012 - June 30, 2013 Item 1. Proxy Voting Record. Name of Fund: SiM Dynamic Allocation Diversified Income Fund Period: 7/1/12-6/30/13 Company Name Meeting Date CUSIP Ticker Hatteras Financial Corp 5/21/2013 41902R-103 HTS Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Directors: Issuer For For Michael. R. Hough Issuer For For Benjamin M. Hough Issuer For For David W. Berson Issuer For For Ira G. Kawaller Issuer For For Jeffrey D. Miller Issuer For For Thomas D. Wren Issuer For For 2. Ratify Appointment of Ernst & Young as independent registered public accounting firm for the year ending December 31, 2013 Issuer For For 3. Approve by non-binding vote executive compensation Issuer Against Against 4. Shareholder proposal regarding majority voting in Director elections Security Holder Company Name Meeting Date CUSIP Ticker Annaly Capital Management, Inc 5/23/2013 035710-409 NLY Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Directors: Issuer For For Kevin P. Brady Issuer For For E. Wayne Nordberg Issuer For For Kevon G. Keyes Issuer For For John H. Schaefer Issuer For For 2. Management Externalization proposal to approve entering into a management agreement with the manager Issuer For For 3. Proposal to approve a non-binding resolution on executive compensation Issuer For For 4. Ratification of the appointment of Ernst & Young as independent public accounting firm for the 2013 fiscal year Issuer Company Name Meeting Date CUSIP Ticker Invesco Mortgage Capital Inc. 6/1/2013 46131B100 IVR Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Directors: Issuer For For G. Mark Armour Issuer For For James S. Balloun Issuer For For John S. Day Issuer For For Karen Dunn Kelley Issuer For For James R. Lientz, Jr. Issuer For For 2. Advisory vote to approve 2012 executive compensation Issuer For For 3. Appointment of Grant Thornton as the company's independent registered public accounting firm Issuer Company Name Meeting Date CUSIP Ticker American Capital Agency Corp 4/30/2013 02503X105 AGNC Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Directors: Issuer For For Robert M. Couch Issuer For For Norris A. Davis Issuer For For Randy E. Dobbs Issuer For For Larry K. Harvey Issuer For For Prue B. Larocca Issuer For For Alvin R. Puryear Issuer For For Malon Wilkus Issuer For For John R. Erickson Issuer For For Samuel A. Flax Issuer For For 2. To approve an amendment to Amended and Restated Certificate of Incorporation to increase the total authorized shares of preferred stock from 10,000,000 to 20,000,000 Issuer For For 3. Ratification of appointment of Ernst & Young as independent public accountant for year ending December 31, 2013 Issuer Name of Fund: SiM Dynamic Allocation Balanced Income Fund Period: July 1, 2012-June 30, 2013 THIS FUND WAS NOT A SHAREHOLDER OF RECORD FOR ANY SHAREHOLDER MATTERS DURING THE PERIOD, AND THEREFORE DID NOT RECEIVE, OR VOTE, ANY PROXIES Name of Fund: SiM Dynamic Allocation Equity Income Fund Period: 7/1/12-6/30/13 Company Name Meeting Date CUSIP Ticker Hatteras Financial Corp 5/21/2013 41902R-103 HTS Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Directors: Issuer For For Michael. R. Hough Issuer For For Benjamin M. Hough Issuer For For David W. Berson Issuer For For Ira G. Kawaller Issuer For For Jeffrey D. Miller Issuer For For Thomas D. Wren Issuer For For 2. Ratify Appointment of Ernst & Young as independent registered public accounting firm for the year ending December 31, 2013 Issuer For For 3. Approve by non-binding vote executive compensation Issuer Against Against 4. Shareholder proposal regarding majority voting in Director elections Security Holder Company Name Meeting Date CUSIP Ticker Annaly Capital Management, Inc 5/23/2013 035710-409 NLY Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Directors: Issuer For For Kevin P. Brady Issuer For For E. Wayne Nordberg Issuer For For Kevon G. Keyes Issuer For For John H. Schaefer Issuer For For 2. Management Externalization proposal to approve entering into a management agreement with the manager Issuer For For 3. Proposal to approve a non-binding resolution on executive compensation Issuer For For 4. Ratification of the appointment of Ernst & Young as independent public accounting firm for the 2013 fiscal year Issuer Company Name Meeting Date CUSIP Ticker Invesco Mortgage Capital Inc. 6/1/2013 46131B100 IVR Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Directors: Issuer For For G. Mark Armour Issuer For For James S. Balloun Issuer For For John S. Day Issuer For For Karen Dunn Kelley Issuer For For James R. Lientz, Jr. Issuer For For 2. Advisory vote to approve 2012 executive compensation Issuer For For 3. Appointment of Grant Thornton as the company's independent registered public accounting firm Issuer Company Name Meeting Date CUSIP Ticker American Capital Agency Corp 4/30/2013 02503X105 AGNC Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Directors: Issuer For For Robert M. Couch Issuer For For Norris A. Davis Issuer For For Randy E. Dobbs Issuer For For Larry K. Harvey Issuer For For Prue B. Larocca Issuer For For Alvin R. Puryear Issuer For For Malon Wilkus Issuer For For John R. Erickson Issuer For For Samuel A. Flax Issuer For For 2. To approve an amendment to Amended and Restated Certificate of Incorporation to increase the total authorized shares of preferred stock from 10,000,000 to 20,000,000 Issuer For For 3. Ratification of appointment of Ernst & Young as independent public accountant for year ending December 31, 2013 Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Advisors Series Trust By (Signature and Title) /s/ Douglas G. Hess Douglas G. Hess, President (Principal Executive Officer) Date 08/19/2013
